IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,890-01


                           EX PARTE MICHAEL JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1236545-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of one

to four grams of cocaine and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his guilty plea was involuntary and his due process rights were

violated. See Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). Applicant and the State

prepared agreed findings of fact and conclusions of law and recommended that we grant relief. The
                                                                                                   2

trial court signed these and also recommended that we grant relief.

       Relief is granted. The judgment in cause number1236545 in the 337th District Court of

Harris County is set aside, and if in custody, Applicant is remanded to the custody of the Sheriff of

Harris County to answer the charges as set out in the information. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 7, 2015
Do not publish